Title: To James Madison from John Gavino, 19 August 1807
From: Gavino, John
To: Madison, James



No. 45
Sir
Gibraltar 19th. August 1807

I had the honour of addressing you the 19: June last pr No. 44 when accompanied Copy of a letter from Consul Gibbs of Palermo regarding his Sicilian Majestys Blocad of the Ports of Naples in Possession of His Enemys.
I now beg leave to hand you at foot a note of the American Vessels which have been detaind since my last by British Cruisers, & their fate.
Collonel Lear of Algeir has lately requested to know of me in case of his being able to accomplish some arrangements with the Regency for Cash in leiu of some of the Stipulations, whether I would alow him to draw on me for $20.000 to 25,000 for which he would send Bills on Government.  I immediately Acceded thereto, and hope will meet your approbation.
It seems that the Algereen Army has lately been Beat by the Tunisians, and in consequence the Algereens intend to attack Tunis by Water.  They have signified to the Portuguese that they will now treat with them for a Peace.  This I conjecture is a finess to prevent the Portuguese Squadron molesting them.
I now beg leave to transmit you the list of the last Six Months arrivals at this Port.
On the 10th Instant I received a letter from Comodor Campbell advising his arrival at Malaga together with the Hornet, that they Expected to have Compleated their Water by the 12h. & would imediately proceed for this Port to take some Provisions but the Wind continued west untill the 16th:.  Late on the Evening of the 15th: arrived from New York the Schooner Bald Agle, when I was honourd with the Packet you were pleased to direct me with sundrys for the Consuls on the Coast which were next day Conveyd to St: Roque and put in the Post Office; it also accompanyd the Proclamation of the Honourable President on the late event which took place with the Chesapeake frigate; As the Comander of the Schooner told me he had dispatches for Comodor Campbell, I Early next Morning (As the wind was fresh East) directed his proceeding to the Eastward in quest of the Constitution & Hornet and if did not fall in with them to go to Malaga, and if did not find them there to return here; but as none of them appeard with the Easterly Wind I Conclude he met Comodor Campbell at Malaga.  I also found means to Dispatch an Express from St. Roque to Consul Kirkpatrick with the letter adress’d to him from the State Department requesting at same time his informing Comodor Campbell of the directions given the Master of the Schooner Bald Agle; I expect in the Morning the return of the Express.
Mr. Dyson of Syracuse came Passenger in the Constitution on his way to the U. S. and is now in quarante., in this Bay.  He says left the Constitution and Hornet yesterday in Malaga but saw nothing of the Schooner.
I beg leave to trouble you with the inclosed for the Treasury Department, and have the honour to be, Sir Your most obedt. & most huml: Servt.

John Gavino

